Citation Nr: 1421593	
Decision Date: 05/13/14    Archive Date: 05/21/14

DOCKET NO.  14-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connected for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 

3. Entitlement to service connection for left ear hearing loss. 

4. Entitlement to service connection for a bilateral lower extremity cold injury residuals, including arthritis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1950 to March 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

The Veteran has previously attempted to establish service connection for a nervous condition.  This condition is reasonably contemplated by his current diagnosis of PTSD and thus, under these circumstances, the Board finds that the claim should be characterized as entitlement to service connection for an acquired psychiatric disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's petition to reopen his claim for service connection for a nervous condition was denied in August 2002.  He did not appeal.

2. Evidence submitted of a current diagnosis of PTSD linked to an alleged in-service stressor is both "new" and "material."  

3. The evidence is in a state of equipoise as to whether the Veteran suffers from PTSD due to stressors suffered on active duty in Korea. 

4.  The evidence is in a state of equipoise as to whether the Veteran suffers from cold injury residuals of the lower extremities as a result of active duty in Korea. 



CONCLUSIONS OF LAW

1. The August 2002 decision that denied the Veteran's petition to reopen his claim of service connection for PTSD is final.  38. U.S.C.A. § 7105 (West 2002).

2. As the evidence received since that decision is new and material, his claim is reopened.  38. U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3. The criteria for establishing service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3. The criteria for establishing service connection for bilateral lower extremity cold injury residuals, diagnosed as degenerative changes of the small bones of the distal phalanges and feet, onychomycosis of all toenails, and sensitivity of the feet to cold exposure with Raynaud's type reaction, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is reopening and granting the Veteran's service connection claim for his PTSD and cold injury residuals of the lower extremities.  Thus, any failure with respect to the duty to notify or assist is deemed non-prejudicial.  

I. Psychiatric disorder, including PTSD

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304(f)(3).  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.
A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  Evidence is new when it has not been previously submitted to the VA.  It is material when by itself or when considered with previous evidence of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Such evidence cannot be cumulative or redundant of the evidence of record at the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).

Evidence will satisfy the reasonable possibility standard when, considered with the old evidence, it would at least trigger the VA's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

In an application to reopen a previously denied claim, the Board must examine evidence which has been submitted since the last prior final RO or Board decision which denied the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The Veteran alleges that he suffers from PTSD as a result of a traumatizing experience in Korea.  Specifically, he states that an enemy mortar struck the petroleum depot he was attached to, resulting in him witnessing the death of several of his fellow soldiers and Koreans.

The Veteran was originally denied service connection for a nervous condition in a July 1955 decision.  He attempted to reopen his claim on several occasions, with the most recent denial issued via letter by the RO in August 2002.  38 U.S.C.A. § 7104.  There, the RO concluded that the Veteran had not submitted new and material evidence showing that he had a current nervous condition that was caused or aggravated by his military service.  

In his current petition to reopen, the Veteran submitted several VA treatment records showing a current diagnosis of PTSD.  He was also given a VA compensation examination in March 2013, with subsequent addendum opinions issued in April and October 2013, all of which confirm his diagnosis, conclude that his claimed stressor supports such diagnosis, and ultimately provide a positive nexus opinion linking the PTSD to his active duty service.  This evidence is "new" as it has never before been considered by the RO or the Board.  It is also "material" as it establishes a nexus between his claimed stressor and his current psychiatric condition.

Thus, new and material evidence has been submitted and the Veteran's service connection claim for an acquired psychiatric disorder is reopened.  

As to the merits of the claim, at the Veteran's March 2013 VA examination the examiner confirmed the Veteran possessed a diagnosis of PTSD.  She also concluded that his claimed stressor - witnessing a mortar round dropped on his petroleum depot in Korea and the destruction and death that resulted - was related to his fear of hostile military or terrorist activity and supported his diagnosis.  She also concluded that this stressor, as well as stressors experienced in childhood and many years after service while dealing with the death of his wife, all contributed to his PTSD diagnosis.   She ultimately opined that the PTSD was in part related to his claimed in-service stressor.  

The claims file was sent back to the examiner for an addendum opinion, which she provided in April 2013.  There, she ultimately opined that "the Korean War trauma alone is [at] least as likely as not to be [the] primary cause of or sole contributing factor to [the] current PTSD." 

Curiously, the file was returned yet again for another addendum opinion, which the examiner provided in October 2013.  There, the examiner opined that the Veteran's PTSD was "more likely than not caused by non-service related stressors."  She reasoned that the Veteran's sustained childhood trauma and his post-military trauma were the largest contributors to his current diagnosis.  However she further stated "this is not to say that [V]eteran did not endure war-related trauma, just that such trauma is not principal or significant contributor to diagnosis of PTSD at present."  

After review of the above evidence, the Board concludes that there is at least a state of equipoise regarding whether the Veteran's PTSD relates back to his in-service stressor.  The examiner's April 2013 opinion was that the in-service stressor alone was at least likely as not the primary cause of his PTSD.  This opinion is both competent and credible.  Furthermore, it is not retracted or changed by the October 2013 opinion.  The Board reads all of the examiner's opinions together as concluding that the Veteran's in-service experience is at least likely as not the cause of his current PTSD.  The examiner's subsequent stronger opinion regarding his non-service related stressors does not negatively affect this likelihood.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


II.  Bilateral lower extremity cold injury residuals

The Veteran served as a Petroleum Supply Specialist in Korea.  He stated that he suffered severe cold injury while in Korea.  The Board finds that the Veteran's contentions are consistent with the nature of his service and credible.  On VA examination in March 2013, he was shown to have degenerative changes of the small bones of the distal phalanges and feet, onychomycosis of all toenails, and sensitivity of the feet to cold exposure with Raynaud's type reaction.  In September 2013, a VA examiner concluded that these were consistent sequelae of the cold weather exposure that the Veteran described while serving in Korea during the winter.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for degenerative changes of the small bones of the distal phalanges and feet, onychomycosis of all toenails, and sensitivity of the 
feet to cold exposure with Raynaud's type reaction is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is reopened.  

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD is granted.

Entitlement to service connection for bilateral lower extremity cold injury residuals, diagnosed as degenerative changes of the small bones of the distal phalanges and feet, onychomycosis of all toenails, and sensitivity of the feet to cold exposure with Raynaud's type reaction, is granted.


REMAND

On the Veteran's VA Form 9 received in January 2014 he requested a Board hearing via video-conference.  He was subsequently scheduled for this hearing to occur on April 22, 2014.  The Veteran did not attend this hearing.  His representative submitted a statement on April 22, 2014 stating that the Veteran thought the hearing was at a later time and that it was his fault for not calling the Veteran to make sure he was ready.  At the bottom of the first page of this statement, he hand wrote a request to reschedule the hearing if possible.   

As the Veteran has submitted good cause to have a hearing rescheduled pursuant to 38 C.F.R. § 20.704(d) (2013), he should be rescheduled for a video conference hearing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for the next available video-conference hearing concerning the claim for service connection for left ear hearing loss at the RO before a Veterans Law Judge, in accordance with applicable law.  A copy of the notice scheduling the hearing should be placed in the claims folder.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


